Benedict, J.
This is an action for specific performance. Defendant and her husband, now deceased, being owners of premises Nos. 291 and 295 Bidgewood avenue, Brooklyn, made a lease of premises numbered 295 Bidgewood avenue to plaintiff to be used for garage purposes for the term of three years from August 15,1916, at a rental of $540 a year. This lease contained an option for a renewal in the following words: “ Option for renewal for 3 years from expiration of lease on the same terms and conditions.” It also contained a clause as follows: “ The Parties of 1st part gives the party of 2d part the right and option to purchase the premises Nos. 291 and 295 Bidgewood Ave. for the sum of $10,000 at any time during the term and existence of lease. ’ ’ The lessee did not exercise the option to purchase during the original term, but did exercise the option to renew the lease, and now, during the renewal term, he has given notice of his election to exercise the option to purchase the demised premises and the adjoining premises No. 291 Bidgewood avenue. He has tendered the purchase money to the defendant, who has refused to grant the fee of the property, claiming that the option to purchase could be exercised only during the original term of the lease. Hence plaintiff seeks to compel, through an action for specific performance, a conveyance of the property. When the original lease expired on' August 15, 1916, the plaintiff continued in possession of the demised premises, after having given notice of his election to renew the lease, and has continued in possession down to the present time, paying rent as originally reserved.
The plaintiff contends that the renewal of the lease extended the period of the option to purchase the premises, and he relies principally upon the case of Pflum v. Spencer, 123 App. Div. 742. He claims that *461this case involved the “exact question” which is here presented, but I find myself unable to agree with him in this regard. In the Pflum case the option of renewal read as follows: “ And it is further agreed by the party of the first part that she will grant a further lease of the aforesaid premises for a term of one year commencing at the expiration of the term herein granted at the same yearly rental and containing like agreements and covenants as in these presents contained conditioned upon the party of the second part giving to the party of the first part sixty days’ notice in writing of her desire or her intention to avail herself of said option of renewal.” The distinction between that option and the one in the present case rests upon the words “and containing like agreements and covenants as in these presents contained.” In the present case, as has been noted, the clause read: “ Option for renewal for 3 years from expiration of lease on same terms and conditions.” There is a clear distinction, it seems to me, between a renewal on the same or similar terms and conditions as are contained in a lease and a new lease containing like agreements and covenants. The right to purchase the demised premises and the adjoining premises was not a term or condition of the demise. It was an independent covenant collateral to the demise and contained in it. It was what Chancellor Kent described as an “ accidental covenant ’ ’ and not an essential part of the lease. See Rutgers v. Hunter, 6 Johns. Ch. 215. I am therefore constrained to hold in the present case that the plaintiff, not having exercised the option to purchase within the term of the original lease, is not entitled to equitable relief of the nature sought in this action.
Judgment for defendant accordingly, with costs.